      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LEXON INSURANCE COMPANY,
a Texas corporation,

                       Plaintiff,

       vs.                                                   Case No. 1:20-cv-00205-JCH-JFR

COOPERATIVE EDUCATIONAL SERVICES,

                       Defendant.


                             MEMORANDUM OPINION AND ORDER

       On August 10, 2020, Defendant Cooperative Educational Services (“Defendant” or “CES”)

filed a Motion for Judgment on the Pleadings Pursuant to Rule 12(c) (ECF No. 22). In response,

Plaintiff Lexon Insurance Company (“Plaintiff” or “Lexon”) conceded “the appropriateness of the

relief requested by CES” as to Count II (Negligence). Pl.’s Resp. 1, ECF No. 27. Lexon, however,

argues that its breach of contract claim should not be dismissed. Having considered the motion,

briefs, pleadings, applicable law, and otherwise being fully advised, the Court will grant

Defendant’s motion for judgment on the pleadings as to Plaintiff’s negligence claim (Count II)

and will deny the motion as to Plaintiff’s breach of contract claim (Count I).

       I.      STANDARD

       A motion for judgment on the pleadings provides a mechanism by which the court may

dispose of a case or a claim as a matter of law. See Fed. R. Civ. 12(c). The standards governing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) also govern a party’s motion for

judgment on the pleadings. Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138,

1160 (10th Cir. 2000). When considering a motion for judgment on the pleadings, a court should
       Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 2 of 13




accept as true and construe in the light most favorable to the non-moving party all well-pleaded

facts in the complaint. Aspenwood Investment Co. v. Martinez, 355 F.3d 1256, 1259 (10th Cir.

2004). For a party to survive a motion for judgment on the pleadings, a complaint must contain

sufficient facts to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A complaint that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action” is insufficient to state a claim for relief. Id. (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must allege either direct or inferential

allegations on all the material elements of a claim and provide enough factual allegations for a

court to infer the claim is plausible. See Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008).

        According to Rule 12(d), if matters outside the pleadings are presented to and not excluded

by the court, the motion must be treated as one for summary judgment. Fed. R. Civ. P. 12(d).

Under Rule 12(d), a court has broad discretion whether to accept material beyond the pleadings or

to refuse to accept extra-pleading materials and resolve the motion solely on the pleading itself.

See Lowe v. Town of Fairland, Okl., 143 F.3d 1378, 1381 (10th Cir. 1998). No conversion is

required, however, when the court considers information that is subject to proper judicial notice or

documents incorporated into the complaint by reference and central to the plaintiff’s claim, unless

their authenticity is questioned. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007); Pace v. Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008) (quoting Utah Gospel

Mission v. Salt Lake City Corp., 425 F.3d 1249, 1253-54 (10th Cir. 2005)). Plaintiff attached to its

complaint documents to which its complaint referred and that are central to its breach of contract

claim, and thus, the Court has considered the contents of those documents without converting the

motion to one for summary judgment.

        II.     FACTUAL BACKGROUND



                                                    2
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 3 of 13




       On or about June 16, 2016, Eddy County, New Mexico (the “County”) awarded a contract

(the “Contract”) to Century Club Construction, LLC, (“Century”) in connection with the CR 23

Rock Daisy Road – Road Reconstruction, Project No.: 2015.1090, Task Order: CES T-16-05 (the

“Project”). Compl. ¶ 4, ECF No. 1-1. The Contract for the Project required Century to obtain surety

bonds. Id. Under New Mexico law, when a construction contract is awarded for more than $25,000,

certain performance and payment bonds must be delivered to the local public body. See N.M. Stat.

Ann. § 13-4-18(A). “If a contractor fails to deliver the required performance and payment bonds,

the contractor's bid shall be rejected, its bid security shall be enforced to the extent of actual

damages.” Id.

       Century procured and delivered to the County a Performance Bond dated July 8, 2016 (the

“Performance Bond”) issued by Lexon Insurance Company (“Lexon”) in the penal sum of

$4,913,925.00 on behalf of Century, as principal, and the County, as obligee. Compl. ¶ 5, ECF No.

1-1. Century also procured from Lexon a Payment Bond dated July 8, 2016 (the “Payment Bond”)

in the penal sum of $4,913,925.00 in connection with the Project. Id.

       As a condition to issuing the Performance and Payment Bonds (collectively, the “Bonds”),

Lexon required that Century use Lexon’s funds control company, Fortress National Group, LLC

(“Fortress”), as the agent to receive and disburse all monies on the Project. Id. ¶ 6. Consequently,

on July 11, 2016, Century entered into a Disbursement Agreement with Fortress in which it, for

the benefit of Lexon, assigned to Fortress the right to receive all monies due and payable to Century

under the Contract. Id. ¶ 7. By its terms, the Disbursement Agreement was made between Century

and Fortress. Disbursement Agreement, ECF No. 1-1 at 36 of 51. According to the Disbursement

Agreement, Century was required to issue a written directive to the County to pay all Contract

funds into a designated account for the benefit of Lexon. Compl. ¶ 8, ECF No. 1. Century was also



                                                 3
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 4 of 13




required to obtain the written consent of the County, through CES, of the directive that all Contract

payments be made directly to Fortress, not Century. Id. ¶ 9. CES, under the laws of the State of

New Mexico, is a local public body and a governmental instrumentality of the State of New

Mexico. Agreed Order 1, ECF No. 21. CES is an agent for the County. Id. ¶ 11.

       Century obtained written consent via a July 11, 2016 “Irrevocable Directive to Send the

Contract Proceeds to Fortress National Group for Deposit into Our Account” (hereinafter, the

“Irrevocable Directive”). See Irrevocable Directive, ECF No. 1-1 at 51 of 51. The Irrevocable

Directive was from Century to CES. Id. According to this document, Century entered into the

Contract on the Project “under which the County has agreed, in exchange for [Century’s]

performance, to pay you the proceeds that we have earned (‘Contract Proceeds’) and you, in turn,

have agreed [to] pay us.” Id. It further stated: “Our bonding company has required us to deposit

the Contract Proceeds into a checking account maintained exclusively for this Project in order to

pay those providing labor, material and services on the Project.” Id. It directed checks to be mailed

to Fortress. Id. According to the Irrevocable Directive, CES’s signature indicated its “agreement

to make payment in this manner,” which “is a condition of our bonding company’s execution of

our payment and performance bonds on this Project.” Id. CES’s Executive Director signed the

Irrevocable Directive on July 11, 2016, acknowledging he was the “Authorized Representative”

for CES. Id.

       CES, as agent for the County, made direct payments to Fortress beginning with the first

Project pay application on July 31, 2016. Compl. ¶ 11, ECF No. 1-1. CES made payments on

behalf of the County to Fortress for pay applications 1-7 through February 24, 2017. Id. ¶ 12. See

also Answer ¶ 11, ECF No. 5 (admitting that CES “acted on behalf of Eddy County and sent said

payment to the purported address of Fortress”). However, beginning on or about May 5, 2017,



                                                 4
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 5 of 13




CES made payments totaling $1,574,990.39 for pay applications 8-11 directly to Century. Compl.

¶ 13, ECF No. 1-1. Because of the payment to Century, rather than Fortress, suppliers of labor and

material provided on the Project were not paid. Id. ¶ 14.

       On or about January 31, 2018, the County gave notice to Century of the County’s

declaration of Century’s default and termination of the Contract. Id. ¶ 15. The County made a

demand against the Performance Bond, seeking recovery of certain alleged damages thereunder,

on February 14, 2018. Id. Lexon incurred costs by making payments to subcontractors and

suppliers to complete the Project in accordance with the Contract and Performance Bond, and after

offsetting funds, Lexon suffered a loss of $356,106.17 to complete the Project. See id. ¶¶ 16-17.

Lexon filed suit against CES in state court on January 17, 2020, for breach of contract (Count I)

and negligence (Count II). The case was removed on March 9, 2020. Notice, ECF No. 1.

       III.    ANALYSIS

       Because Lexon concedes dismissal is appropriate for its negligence claim, the Court will

grant Defendant’s motion for judgment on the pleadings as to Count II and will focus herein on

the issues concerning breach of contract.

               A. Plaintiff Sufficiently Alleged Enough Facts to State a Breach of Contract
                  Claim Based on a Written Contract Supported by Mutual Consideration

       Section 37-1-23(A) provides governmental entities with immunity for breach of contract

actions unless the actions are based on a valid written contract. N.M. Stat. Ann. § 37-1-23(A).

Under New Mexico law, a “legally enforceable contract requires evidence supporting the existence

of ‘an offer, an acceptance, consideration, and mutual assent.’” Piano v. Premier Distrib. Co.,

2005-NMCA-018, ¶ 6, 107 P.3d 11 (quoting Heye v. Am. Golf. Corp., 2003-NMCA-138, ¶ 9, 80




                                                 5
       Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 6 of 13




P.3d 495).1 “Consideration consists of a promise to do something that a party is under no legal

obligation to do or to forbear from doing something he has a legal right to do.” Talbott v. Roswell

Hosp. Corp., 2005-NMCA-109, ¶ 16, 118 P.3d 194 (quoting Heye, 2003-NMCA-138, ¶ 12). Both

sides must provide consideration. Id. A promise must be binding; in other words, when “a promise

puts no constraints on what a party may do in the future—in other words, when a promise, in

reality, promises nothing—it is illusory, and it is not consideration.” Id. (quoting Heye, 2003-

NMCA-138, ¶ 12).

         Defendant argues that the Disbursement Agreement is between Century and Fortress, not

CES, and therefore it cannot be held liable based on that agreement. Regarding the Irrevocable

Directive, CES argues that it was not the result of a bargained-for exchange between CES and

Century. Defendant argues that there was no offer by Century to undertake any obligation on behalf

of CES or the County; instead, it was a unilateral demand that CES and the County consent to an

additional obligation not contemplated in the original construction contract. Accordingly,

Defendant contends there was no consideration at all to CES or the County for the additional

obligations that Fortress and Century sought to impose through the Irrevocable Directive.

         By signing the Irrevocable Directive, CES agreed to pay Contract proceeds to Fortress,

rather than Century. That promise constitutes consideration. The question is whether Century

and/or Lexon likewise provided consideration. Lexon points to the following as mutual

consideration for the parties’ respective contractual performances: (1) Fortress agreed to serve as

the third-party funds control administrator in exchange for a fee; (2) Lexon agreed to issue the

Bonds for Century, in exchange for, among other things, the funds control protections; (3) the



1
  CES does not deny that Lexon is an intended third-party beneficiary of the Disbursement Agreement between
Century and Fortress and of the Irrevocable Directive, and thus, that Plaintiff has standing to bring an action related
to those agreements. See Def.’s Reply 2, ECF No. 28.

                                                          6
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 7 of 13




County, through CES, agreed to pay for construction services called for by the Contract in

exchange for Century performing on the Contract and posting Bonds as a guarantee of its

performance; and (4) CES undertook to pay and administer earned Project payments in exchange

for payment of a procurement fee. Pl.’s Resp. 6, ECF No. 27.

       CES nonetheless contends that there was no bargained-for exchange benefiting the County

because the presentation of the Bonds is a statutory requirement for road construction contracts in

this amount. In attempting to fulfill its obligation to present the requisite bonds to the County and

in accordance with its obligations under the Disbursement Agreement, Century executed the

Irrevocable Directive. The Irrevocable Directive is a written agreement between Century and CES

and it is undisputed that Lexon was a third-party beneficiary of that agreement. The Irrevocable

Directive expressly stated that CES’s agreement to make payment to Fortress “is a condition of

[Century’s] bonding company’s execution of [Century’s] payment and performance bonds on this

Project.” Irrevocable Directive, ECF No. 1-1 at 51 of 51. The Irrevocable Directive also explicitly

referred to the Contract and stated that the County agreed to pay proceeds that Century earned to

CES and CES agreed to pay Century in exchange for Century’s performance on the Contract. Id.

Lexon alleges that CES was the agent of the County and acted on its behalf in signing the

Irrevocable Directive and directing payments to Fortress. See Compl. ¶¶ 7, 11-12, ECF No. 1-1.

The County required Century to obtain the surety bonds. Id. ¶ 4. Although a statutory requirement,

the Project could not be completed using Century unless Century obtained the requisite Bonds.

Lexon’s promise was to issue the Bonds for Century as required by the County in order to facilitate

the completion of the Project, which Century promised to do in exchange for payments.

       Construing all reasonable inferences in the non-moving party’s favor, CES’s agreement to

submit payments to Fortress completed a condition precedent that enabled Century to secure the



                                                 7
       Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 8 of 13




issuance of the Bonds by Lexon. CES is correct that Century already had an obligation to secure

bonds or have its bid rejected by law. While securing the Bonds benefited Century in fulfilling its

statutory obligation, the facts construed favorably to Lexon suggest that CES undertook the

obligation to pay Fortress to facilitate Century’s procurement of the Bonds from Lexon and

ultimately the completion of the Project by Century for the benefit of the County. Based on the

allegations of the complaint and the contents of the documents incorporated into the complaint by

reference and central to Plaintiff’s claim, the Court concludes that Plaintiff has sufficiently alleged

mutual consideration and the breach of a written contract. Cf. Romero v. Earl, 1991-NMSC-042,

¶¶ 1, 6-8, 810 P.2d 808 (holding that chiropractor provided sufficient evidence to create genuine

issue of fact of consideration to support breach of contract claim against attorney for paying client

full settlement proceeds, despite assignment in doctor’s lien of sums due chiropractor from

settlement proceeds, where chiropractor attested that in consideration for lien, he assured that

patient would continue to receive medical care, he would give current and reliable information on

patient’s medical status to attorney, he would be available as consultant on claim, and he would

forbear collecting fees); Claussen v. First Am. Title Guaranty Co., 230 Cal.Rptr. 749, 186

Cal.App.3d 429, 435 (Cal. Ct. App. 1986) (“Upon the escrow holder's breach of an instruction that

it has contracted to perform or of an implied promise arising out of the agreement with the buyer

or seller, the injured party acquires a cause of action for breach of contract.”).2

                 B. Plaintiff’s Breach of Contract Claim is Not Time-Barred




2
  Defendant in its motion acknowledged that CES’s Executive Director signed the Irrevocable Directive “to get the
Project moving.” Def.’s Mot. 12, ECF No. 22. Plaintiff contends that this Court should consider this admission in
finding the consideration element met, because the admission undercuts CES’s position that the agreement was
nothing more than empty additional obligations. Pl.’s Resp. 7, ECF No. 27. The Court, however, did not rely on the
admission in this ruling, as the pleadings and other documents attached thereto established the element sufficiently
under Rule 12(c).

                                                         8
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 9 of 13




       The parties agree that the two-year statute of limitations period set forth in § 37-1-23(B)

applies to the breach of contract claim in this case. See N.M. Stat. Ann. § 37-1-23(B) (stating that

breach of written contract claim against governmental entity is barred “unless brought within two

years from the time of accrual”). Where they part ways, however, is on when the action

commenced. CES argues that the clock began to run on May 5, 2017, when Lexon alleges CES

first began sending payments to Century rather than Fortress, which was more than two years

before Plaintiff filed suit on January 17, 2020. On the other hand, Lexon asserts that its action

accrued when it discovered, or in the exercise of reasonable diligence should have discovered,

facts forming the basis of the breach. According to Lexon, its cause of action accrued on January

31, 2018, when it received the County’s notice of termination of the Contract.

       A claim accrues when all the elements of the claim are present, in other words, when the

claim becomes an enforceable claim or right. Salehpoor v. New Mexico Institute of Mining and

Technology, 2019-NMCA-046, ¶ 10, 447 P.3d 1169. For a breach of contract claim, the claim

accrues from the date the breach occurs, id., which is generally when one of the parties fails to

perform as promised, id. ¶ 11.

       In support of its argument that the action accrued when the alleged breach occurred on May

5, 2017, Defendant relies on the case of Village of Angel Fire v. Board of County Commissioners,

2010-NMCA-038, 242 P.3d 371. In that case, the village entered into a Joint Powers Agreement

(“JPA”) with the county wherein the village promised to collect the trash of certain county

residents in consideration of a certain sum, paid in half semi-annually. Id. ¶ 1. Although the county

stopped making scheduled payments around July 15, 2004, the county repeatedly promised it

would pay as it restructured its finances, causing the village to refrain from filing suit until April

10, 2007. Id. ¶¶ 1-2. The district court granted the county’s motion for judgment on the pleadings



                                                  9
       Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 10 of 13




after determining the village’s claims for breach of contract, estoppel, and quantum meruit were

barred by the statute of limitations in Section 37-1-23(B). Id. ¶ 2. On appeal, the New Mexico

Court of Appeals held that the village did not sufficiently preserve for its review the question of

whether the JPA was an installment contract for which the statute of limitations re-starts each time

an installment goes unpaid because it did not sufficiently assert the argument before the district

court. See id. ¶¶ 4, 15-18. As a result, it held that the statute of limitations began to run when the

county first failed to pay, and thus, the village’s claim was time-barred. See id. ¶¶ 4, 18. The Court

of Appeals additionally held that equitable estoppel did not apply to toll the limitations period

because at the time the county allegedly promised it would pay, “the Village knew that the JPA

was in breach for the County's failure to pay, and absent more, a mere request for forbearance will

not block assertion of the statute of limitations.” Id. ¶ 22.

         Plaintiff contends that Village of Angel Fire is distinguishable because the village knew

about the breach on or around the time of the breach, and thus, the appellate court did not consider

whether the discovery rule applied. The Court agrees that Village of Angel Fire does not address

the issue that is most relevant to this case – whether the discovery rule extends the time for when

this breach of contract claim first accrued to the date when the plaintiff asserts it first learned the

facts underlying the breach.3 Instead, as Plaintiff contends, the more relevant case is that of Quarrie

v. New Mexico Institute of Mining and Technology, NO. A-1-CA-37695, __ P.3d __, 2020 WL

4455806 (N.M. App. Aug. 3, 2020).4 Therein, the New Mexico Court of Appeals stated that a


3
  Defendant also relies on two other cases, Sena Sch. Bus. Co. v. Bd. of Educ., 1984-NMCA-014, 677 P.2d 639, and
Gathman-Matotan Architects & Planners, Inc. v. Dep’t of Fin. & Admin., 1990-NMSC-013, 787 P.2d 411, which the
Court likewise finds distinguishable because they do not analyze the central issue of this case – the applicability of
the discovery rule.
4
  Defendant argues that Quarrie was decided after this suit and Plaintiff must show that the decision should apply
retroactively to this case. Quarrie, however, relied on prior case law and there is nothing therein to suggest it was
creating a new rule. Moreover, in 2013, the Tenth Circuit construed New Mexico law as applying the discovery rule
to breach of contract cases against a non-governmental party, suggesting that the rule in Quarrie is not a new rule that
must be applied prospectively. See Elm Ridge Exploration Co., LLC v. Engle, 721 F.3d 1199, 1210-11 (10th Cir.

                                                          10
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 11 of 13




cause of action accrues “on the date of discovery of the cause of action.” Id. ¶ 13 (citing Cummings

v. X-Ray Assocs. of N.M., P.C., 1996-NMSC-035, ¶ 47, 918 P.2d 1321). “For purposes of Section

37-1-23, an action accrues when ‘the claimant discovers, or in the exercise of reasonable diligence

should have discovered’ facts forming the basis of the breach or cause of action.” Id. (quoting

Howse v. Roswell Indep. Sch. Dist., 2008-NMCA-095, ¶ 17, 188 P.3d 1253). In Quarrie, the New

Mexico Court of Appeals looked at evidence of when the plaintiff discovered the facts used to

support his argument that the settlement agreement that he entered was void. See id. ¶ 15. The

Quarrie court found unavailing that the plaintiff discovered additional related facts supporting his

argument months after he first discovered his cause of action. Id.

        Turning to the case upon which the New Mexico Court of Appeals relied, in Cummings,

the New Mexico Supreme Court discussed the difference between the discovery rule and the

occurrence rule in the context of medical malpractice claims. See Cummings, 1996-NMSC-035, ¶

47. It described how under the discovery rule, the time “does not begin to run until the patient

discovers, or reasonably should discover, the essential facts of his or her cause of action.” Id. In

contrast, the occurrence rule “fixes the accrual date at the time of the act of medical malpractice

even though the patient may be oblivious of any harm.” Id. The Cummings court held that the

Medical Malpractice Act operated as a statute of repose, rather than a statute of limitations, because

the plain language of the act (providing that a claim must be filed within three years after the date

the act of malpractice occurred) showed the intent to follow the occurrence rule. Id. ¶ 48. In

contrast, a statute of limitations runs “when the cause of action accrues, the accrual date usually

being the date of discovery.” Id. ¶ 49.




2013). Additionally, Defendant contends that Quarrie has little precedential value because a petition for writ of
certiorari was pending. No writ, however, is currently pending, so that argument is moot.

                                                       11
      Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 12 of 13




       Applying the reasoning of Quarrie and Cummings here, the New Mexico Supreme Court

would likely conclude that the use of the term “accrual” in § 37-1-23(B) indicates that it is a statute

of limitations, not a statute of repose. See N.M. Stat. Ann. § 37-1-23(B) (“Every claim permitted

by this section shall be forever barred unless brought within two years from the time of accrual.”)

(italics added). Therefore, the clock beings to run on the date of discovery of the cause of action,

or in this case, the date of discovery of the breach. Consequently, if Lexon did not know of any

breach until January 31, 2018, or have reason to suspect any breach until January 31, 2018, then it

timely filed its complaint within the two-year statute of limitations.

       At this stage in the proceedings, the Court assumes the truth of the factual allegations of

the complaint. The allegations, construed in favor of Lexon, indicate that CES breached the alleged

contract on or about May 5, 2017, but that the County did not provide notice to Century of the

default and termination of the contract until January 31, 2018, and the County did not make a

demand on the Performance Bond until February 14, 2018. See Compl. ¶¶ 13, 15, ECF No. 1-1. It

is plausible based on the reasonable inferences to be drawn from these facts that Lexon did not

discover the breach until January 31, 2018, as it asserts in its response.

       Defendant, however, points out that the Disbursement Agreement provided that Lexon had

the right to intervene and control the management of funds upon giving Fortress written notice that

the Contractor and/or any indemnitors defaulted on any of their obligations. See Disbursement

Agreement § 5.8, ECF No. 1-1 at 45 of 51. Defendant argues that this provision recognizes that

Lexon had a duty to exercise due diligence to protect its rights. Nothing in the complaint, however,

establishes that Lexon would have discovered the breach in the exercise of reasonable diligence

more than two years prior to when it filed suit or prior to when it received the County’s notice.




                                                  12
     Case 1:20-cv-00205-JCH-JFR Document 30 Filed 03/25/21 Page 13 of 13




       Lexon asserts in its response that it had no claims against its Bonds on May 5, 2017, or

even a hint of harm from the misdirected payments until it received the County’s notice of

termination of the construction contract and Performance Bond on January 31, 2018. If Lexon did

not have notice or a hint of harm until January 31, 2018, then Lexon plausibly brought its claim

within the statute of limitations. However, because it is somewhat unclear from the allegations of

the Complaint when Lexon first learned of the breach or of the facts underlying the breach, the

Court will grant Lexon’s alternative request to permit it an opportunity to amend its complaint

regarding these facts.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Judgment on the Pleadings

Pursuant to Rule 12(c) (ECF No. 22) is GRANTED as to the claim for negligence (Count II) but

is DENIED as to the claim for breach of contract (Count I). Plaintiff is granted leave to amend

its complaint to add factual allegations that relate to when Plaintiff first learned of the alleged

breach of contract or learned of the facts underlying the alleged breach. Plaintiff must file its

amended complaint within 14 days of entry of this Memorandum Opinion and Order.



                                                 _______________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                13
